Detailed Action
Election/Restriction
Applicant timely traversed the restriction (election) requirement in the reply filed on December 10, 2021.  
The traversal between groups I and II is on the ground(s) that claims 1 and 6 were amended to both include an aligning plate made of optically permeable material that could be engraved by energy beam, and as such had unity of invention.  This argument lacks merit because aligning methods of additive manufacturing systems existed and optically clear aligning systems made of material that could, theoretically, be engraved by laser also existed.  Thus, in examiner’s opinion claim 6 could likely have been rejected over the prior art.  Claim 1, however, recited actually engraving this plate using the existing energy of the AM setup (rather than say being fabricated elsewhere).  This feature was critical to patentability is/was not present in claim 6.  Thus, there was not unity of invention between the two groups.    
Applicant was informed of this decision during a telephone interview, and elected to cancel the non-elected claims to allow this case to issue.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michele Fil, Reg. No. 69,960 on January 18, 2022.
 Cancel non-elected claims 6, 7, & 9.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches aligning mechanism for additive manufacturing systems.  Independently, in similar fabrication fields, optically clear alignment mechanisms are used to ensure proper placement of components during refurbishment.  But the prior art does not teach using the energy beam of an additive 
Claims 2-5 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726